GRAVES, J.
I do not concur with our learned Commissioner in the result reached in this case. The question of undue influence was abandoned when the contestants failed to ask an instruction on that branch of their case, and for present purposes need not be considered.
I agree with the Commissioner that the giving of instruction 4 for the plaintiffs was error. Gross inequality in the distribution of an estate is a circumstance which, when coupled with other circumstances, may tend to show mental incapacity, but standing alone it has no such tendency. The instruction should have coupled gross inadequacy in the manner here suggested.
Instruction No. l%d was propeily refused. Evidence of old age, sickness, bodily disease, and infirmities are all matters which are to be considered by the jury in determining the mental capacity of the testator. It is not always that a testamentary mind is found in an aged, decrepit, and infirm body. To say the least, it is common knowledge that the physical condition often affects the mind, and a jury has the right to consider the physical condition in determining the mental condition.
I think, however, the result reached by the opinion is wrong. The evidence so conclusively shows mental incapacity, that' I do not believe the defendant has' been harmed by this erroneous instruction 4. I think the verdict and judgment nisi is so clearly for the right party that it should be affirmed, and I so vote.
Woodson, J., concurs in these views.